Citation Nr: 1517203	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  12-20 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for right eye visual disability.

3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from October 2009 through December 19, 2011, and from April 1, 2012.

4.  Entitlement to an initial rating in excess of 40 percent for residuals of traumatic brain injury (TBI).

5.  Entitlement to an initial rating in excess of 30 percent for left ankle arthrodesis.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active military service from January 2006 to October 2009.

This case comes before the Board of Veterans' Appeals (BVA or Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.

To ensure a total review of the evidence, the Board has reviewed the paper claims file for this case and the electronic files for this case on the Virtual VA system and the Veterans Benefits Management System (VBMS).

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, TDIU consideration is not warranted as the Veteran is already in receipt of a TDIU, effective October 9, 2009.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.








REMAND

With respect to the issue of entitlement to service connection for low back disability, in March 2012 the Veteran underwent a VA examination that was to address the medical matters raised by this appeal.  While current low back disability was diagnosed, the March 2012 VA examiner did not state whether such was related to the Veteran's service.  As such, the Board finds that the Veteran should be afforded a new VA examination that addresses the medical matters raised by this issue.

As for the issues of entitlement to higher initial ratings for PTSD and TBI, the Board notes that the Veteran last underwent VA PTSD and TBI examinations in March 2012.  Based on the comments from the Veteran's representative, and based on the circumstances of this case, the Board finds that current findings concerning the Veteran's PTSD and TBI would be helpful prior to adjudicating those claims.

Finally, with respect to all of the issues on appeal, the Board observes that a September 2014 statement of the case indicates that the Veteran has received VA treatment for his conditions subsequent to the most recent VA records currently of record and dated in March 2012.  The Board therefore finds that this pertinent evidence should be associated with the record prior to the Board's adjudication of the claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should also request all VA medical records pertaining to treatment of the Veteran dated since March 29, 2012, and associate them with the record.

2.  Following completion of the above, the Veteran should be scheduled for a VA examination regarding the claimed low back disability.  The examiner must be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a low back disability that had its onset during service or within one year of his service discharge, or is etiologically related to his active service.

A rationale for all requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

3.  The Veteran should be scheduled for VA examinations to determine the current severity of his PTSD and TBI residuals.  The claims file must be made available to the examiners for review in connection with the examination.  All necessary tests and studies should be accomplished, and complaints and clinical manifestations should be reported in detail.

4.  The AOJ should then, based on all the evidence of record, readjudicate the issues on appeal.  If any of the benefits sought are not granted, a supplemental statement of the case should be issued, the Veteran and representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




